IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WARREN EVANS,                                  : No. 144 EM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS                          :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Mandamus” is DENIED.